    Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 1 of 11 PageID #:402




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA ex rel.
 PATRICK LUPINETTI, et al.

                                                            Case No. 19-cv-00825
                                Plaintiffs,
         v.
                                                            HON. THOMAS M. DURKIN
 EXELTIS USA, INC., et al.

                                Defendants.



   PLAINTIFF’S OPPOSED MOTION FOR LEAVE TO FILE A 5-PAGE SURREPLY


       Relator respectfully requests leave to file a 5-page surreply so that Relator may address

two developments that occurred after Relator filed his response in opposition to Defendants’ joint

motion to dismiss.

       First, in United States ex rel. Schutte v. Supervalu Inc., No. 20-2241, 2021 WL 3560894 (7th

Cir. Aug. 12, 2021), the Seventh Circuit recently applied a new standard to the knowledge element

of the False Claims Act. This opinion was issued ten days after Relator filed his response brief (Dkt.

52). The Defendants cite and rely on this new opinion in their joint reply brief (Dkt. 53). Relator

should have an opportunity to address this opinion.

       And second, on August 23, 2021, the United States filed a statement of interest that outlines

the framework for Medicaid reimbursement of prenatal vitamins (Dkt. 55). Relator should be

afforded the chance to address this framework and the United States’ description of how the Centers

for Medicare & Medicaid Services has interpreted and applied coverage for prenatal vitamins.
    Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 2 of 11 PageID #:403




       The decision whether to grant a motion for leave to file a surreply is within the Court’s

discretion. Johnny Blastoff, Inc. v. L.A. Rams, 188 F.3d 427, 439 (7th Cir.1999). Allowing the

filing of a surreply can “vouchsafe[] the aggrieved party’s right to be heard and provides the court

with the information necessary to make an informed decision.” Univ. Healthsystem Consortium

v. UnitedHealth Grp., Inc., 68 F. Supp. 3d 917, 922 (N.D. Ill. 2014) (internal quotation omitted)

(exercising discretion to grant leave to file a surreply to address, among other things, new

arguments made).

       Because Relator’s opposition brief could not have addressed the two developments above,

Relator should have an opportunity to address them in a 5-page surreply. Relator respectfully requests

that the Court grant Relator leave to file the proposed 5-page surreply brief, attached hereto as

Exhibit A.



August 31, 2021                                Respectfully submitted,

                                               BEHN & WYETZNER, CHARTERED

                                               /s/ Linda Wyetzner
                                               Linda Wyetzner
                                               lwyetzner@behnwyetzner.com
                                               Daniel Hergott
                                               dhergott@behnwyetzner.com
                                               10 N. Dearborn Street
                                               6th Floor
                                               Chicago, IL 60602
                                               Tel/Fax: (312) 629-0000

                                               THE TERRY LAW FIRM, LTD.

                                               /s/ Tim Terry
                                               Tim Terry
                                               tim@theterrylawfirm.com
                                               170 Reiten Drive
                                               Ashland, OR 97520
                                               Tel: (775) 291-9071


                                                  2
Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 3 of 11 PageID #:404




                                  HOWARD LAW, LLC

                                  /s/ Bruce Howard
                                  Bruce Howard
                                  bhoward@howardlaw.llc
                                  10 N. Dearborn Street
                                  6th Floor
                                  Chicago, IL 60602
                                  Tel: (312) 236-0000
                                  Fax: (312) 878-1342

                                  Counsel for Relator Patrick Lupinetti




                                     3
Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 4 of 11 PageID #:405




                            Exhibit A
    Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 5 of 11 PageID #:406




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA ex rel.
 PATRICK LUPINETTI, et al.                                     Case No. 19-cv-00825

                                Plaintiffs,
         v.                                                    HON. THOMAS M. DURKIN
 EXELTIS USA, INC., et al.,

                                Defendants.



                           RELATOR’S SURREPLY
          IN OPPOSITION TO DEFENDANTS’ JOINT MOTION TO DISMISS
       This surreply addresses two issues: (1) the limited applicability of the Seventh Circuit’s

decision in United States ex rel. Schutte v. Supervalu Inc., No. 20-2241, 2021 WL 3560894 (7th

Cir. Aug. 12, 2021) (“SuperValu”), and (2) the Government’s Statement of Interest (“SOI”) on the

framework for Medicaid reimbursement of prenatal vitamins.

   1. FCA Knowledge and the SuperValu Case

       At the core of this case is a simple lie: Defendants falsely identify their products as

“Prescription Only” and improperly use “Rx” markings on their labels to make it appear as if their

products legally require a prescription to be dispensed. The question of knowledge boils down to

whether Defendants know these misrepresentations are false.

       The Seventh Circuit’s SuperValu case has limited applicability in this context. That case

holds that an “objectively reasonable interpretation” of a “complex regulatory scheme” may

preclude FCA knowledge, unless “authoritative guidance” warned defendant away from that

reading. See U.S. v. Supervalu Inc., at *1, 9, 11.
    Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 6 of 11 PageID #:407




        Here, there is no “objectively reasonable interpretation” of any statute or regulation that

would permit Defendants to misrepresent their prescription status. The regulations concerning “Rx

Only” state that if a drug is approved as prescription only or is safe for use only under physician

supervision, the drug must bear the “Rx Only” marking. 21 U.S.C. § 353(b)(4)(A). Conversely,

any drug that does not require the “Rx Only” marking—like Defendants’ prenatal vitamins—shall

not bear the “Rx Only” marking and is “deemed to be misbranded if at any time prior to dispensing

the label of the drug bears the symbol.” 21 U.S.C. § 353(b)(4)(B). Unlike the “complex regulatory

scheme” in SuperValu, these regulations articulate a clear standard.

        Nor have the Defendants offered an objectively reasonable interpretation that would permit

Defendants to use the “Rx Only” marking for their prenatal vitamins. Defendants suggest that

vitamin manufacturers may use the “Rx” marking on their product if “in fact they sell their

products only when a patient presents a prescription from a healthcare provider.” Defs. Reply (Dkt.

53), at 1, 8-9. According to Defendants, the decision to label a product “Rx Only” is up to the

manufacturer: If the manufacturer says its product is prescription only, and the pharmacy treats it

as prescription only, then “the ‘Rx’ and ‘prescription’ descriptions on the product labels are true.”

Id. at 9. This interpretation (i.e., it is prescription because we say it is prescription) cannot be the

standard to apply the “Rx Only” marking. It has no foundation in the controlling regulations and

is not objectively reasonable.

        The use of the “Rx” marking is legally defined for a reason. As Defendants know, the terms

“Rx” and “prescription only” have clinical and practical consequences. Pharmacy regulations

strictly govern “Rx” products for safety. Third-party payers make reimbursement decisions based

on “prescription” status. Yet Defendants act as if the laws governing the use of “Rx” and

prescription only products do not apply to prenatal vitamin manufacturers.



                                                   2
    Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 7 of 11 PageID #:408




        Because Defendants have failed to offer an “objectively reasonable interpretation” of the

controlling regulations that would permit Defendants to misrepresent their prescription status, the

Supervalu decision is not applicable.

        Defendants also disregard the existence of “authoritative guidance” warning against the

improper use of the “Rx only” marking. As described in SuperValu, the “test does not shield bad

faith defendants that turn a blind eye to guidance indicating that their practices are likely wrong.”

U.S. v. Supervalu Inc., at *8. As alleged, the government has issued such guidance:

        Under the act, a drug to which the prescription provisions of the act do not apply
        (i.e., an OTC drug) shall be deemed to be misbranded if at any time prior to
        dispensing the label of the product bears the “Rx only” symbol. Because the PEG
        3350 generic drug products are labeled as Rx only, they are misbranded and may
        not be legally marketed.

Am. Comp ¶ 43, quoting Docket No. FDA-2008-N-0549.

        Defendants argue that this guidance does not apply because the FDA has not specifically

targeted prenatal vitamin manufacturers. Defs. Reply at 12. Even if this argument were relevant,

which it is not, it makes no difference to the SuperValu analysis. It is authoritative guidance that

clearly warns Defendants away from their improper use of the “Rx only” marking.

        Finally, the SuperValu case was decided on summary judgment, after the parties conducted

discovery on the facts relating to the defendant’s knowledge. There has been no such discovery

here. Whether the Defendants had a permissible interpretation of the controlling regulations and

whether authoritative guidance nevertheless warned them away are questions of fact to be

addressed in discovery, not on a motion to dismiss. See United States ex rel. Banigan v. Organon

USA, Inc., 2013 WL 4786323, at *8 (S.D. Tex. Sept. 6, 2013) (“The majority of courts have held

that it is inappropriate to decide a scienter issue, e.g. whether [the defendant] had a good faith

interpretation of the statute that would negate the intent necessary for an FCA violation, at the

pleading stage of the litigation.”).
                                                 3
    Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 8 of 11 PageID #:409




       At this stage, Plaintiff has sufficiently alleged FCA knowledge under Federal Rule of Civil

Procedure 9(b). SuperValu does not change the 9(b) analysis and has only limited applicability.

Defendants have not provided an “objectively reasonable interpretation” of the controlling statute,

and Defendants ignore the existence of authoritative guidance warning Defendants away from their

purported interpretation.

   2. The Government’s Statement of Interest on the Framework for Medicaid
      Reimbursement for Prenatal Vitamins

       The Government’s Statement of Interest highlights four important points that read together,

support Relator’s case. As described above, this case is fundamentally about whether Defendants

can knowingly misrepresent their products as “Rx Only” to guarantee Medicaid reimbursement.

This case does not dispute the governments’ ability to pay for products that are non-FDA approved.

The four key points from the Government’s SOI are as follows:

       •   Prescription prenatal vitamins must be covered. State Medicaid programs may exclude
           prescription vitamins from coverage, but not prenatal vitamins. SOI at 2, citing 42
           U.S.C. § 1396r-8(d)(2)(E).

       •   “Prescription” must mean something. CMS Guidance distinguishes between “non-
           prescription” over the-counter prenatal vitamins and “prescription” prenatal vitamins.
           SOI at 3, citing CMS, Release No. 159 (Dec. 28, 2011).

       •   FDA approval is not required. CMS may cover prenatal vitamins that have not gone
           through the FDA approval process. See SOI 4, citing HHS Office of Inspector General,
           “One Percent of Drugs with Medicaid Reimbursement Were Not FDA Approved,”
           Letter from Seema Verma, at 1.

       •   Manufacturers must pay a Medicaid drug rebate. For a prenatal vitamin to be eligible
           for reimbursement under the Medicaid program, the vitamin manufacturer must enter
           into a qualifying national rebate agreement with the Centers for Medicare & Medicaid
           Services (“CMS”). SOI at 2.

       It stands to reason that if the government distinguishes between “prescription” and “non-

prescription” prenatal vitamins, then that distinction means something. If it means something, then

Defendants should not be permitted to lie about their prescription status, as they have been doing.

                                                4
    Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 9 of 11 PageID #:410




          And it is not only the government that relies on the terms “prescription” and “Rx Only.”

Pharmacists, physicians, patients, and drug compendia companies all understand these terms to

have specific importance and technical meaning in the practice of pharmacy. For pharmacists,

these terms establish their legal capacity to dispense a product. There is no basis in the practice of

pharmacy – or in the framework for Medicaid reimbursement for prenatal vitamins – that would

permit Defendants to falsely identify their products as “Rx Only.”

          Finally, it is not just whether Defendants’ products are covered, it is also how much the

government pays for Defendants’ products. Defendants demand reimbursement rates up to a

hundred times greater than comparable OTC prenatal vitamins simply because they claim to be

“Rx Only.” This type of deception and bilking of public funds is the reason the False Claims Act

exists.

                                              Conclusion

          For these reasons and the reasons contained in Plaintiff’s opposition brief, the Court should

deny Defendants’ motion to dismiss.



August 31, 2021                                 Respectfully submitted,

                                                BEHN & WYETZNER, CHARTERED

                                                /s/ Linda Wyetzner
                                                Linda Wyetzner
                                                lwyetzner@behnwyetzner.com
                                                Daniel Hergott
                                                dhergott@behnwyetzner.com
                                                10 N. Dearborn Street
                                                6th Floor
                                                Chicago, IL 60602
                                                Tel/Fax: (312) 629-0000




                                                   5
Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 10 of 11 PageID #:411




                                   THE TERRY LAW FIRM, LTD.

                                   /s/ Tim Terry
                                   Tim Terry
                                   tim@theterrylawfirm.com
                                   170 Reiten Drive
                                   Ashland, OR 97520
                                   Tel: (775) 291-9071

                                   HOWARD LAW, LLC

                                   /s/ Bruce Howard
                                   Bruce Howard
                                   bhoward@howardlaw.llc
                                   10 N. Dearborn Street
                                   6th Floor
                                   Chicago, IL 60602
                                   Tel: (312) 236-0000
                                   Fax: (312) 878-1342

                                   Counsel for Relator Patrick Lupinetti




                                      6
   Case: 1:19-cv-00825 Document #: 56 Filed: 08/31/21 Page 11 of 11 PageID #:412




                                     Certificate of Service

       I, Dan Hergott, hereby certify that on August 31, 2021, a true and accurate copy of

Plaintiff’s Opposed Motion for a 5-Page Surreply was e-filed and electronically served to counsel

of record via CM/ECF electronic notification. In addition, the following counsel for the

government have been served by email:

NIGEL B. COONEY
Assistant United States Attorney
219 South Dearborn Street
Chicago, Illinois 60604
(312) 353-1996
nigel.cooney@usdoj.gov

NATALIE A. WAITES
Attorneys, Civil Division
U.S. Department of Justice
175 N Street N.E., Rm. 10.222
Washington, D.C. 20002
(202) 616-2964
natalie.a.waites@usdoj.gov




Dated: August 31, 2021                      /s/ Dan Hergott

                                            Counsel for Relator Patrick Lupinetti
